Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-25, 27-32, 34-38, and 40 (renumbered claims 1-17) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Applicant similarly amended each independent claim to incorporate additional specificity with regard to determining database relationships –while using the combination of both static analysis (i.e. without execution of the application) and dynamic analysis (i.e. during execution of the application). The closest prior arts of record are Cohen et al: US Patent 9235412, and Johns et al: US PGPub 20160314301. The combination of prior art references disclose dynamic and static analyses of database tables. However, the combination of prior arts of record does not teach the static and dynamic analyses at the column level as claimed –in combination with the remaining limitations of each independent claim. 

Therefore, it is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
  


If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20080133491 (Iwao et al) discloses dynamically relating tables in a federated database based upon a data manipulation language in a query transaction. After the start of a transaction has been detected, a data manipulation language from the transaction is extracted and evaluated to determine the table(s) and column(s) referenced by the transaction language. The data relation output unit determines the relationship(s) between the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        12/22/2021

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162